DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-5, 9-13, 15-17 and 21-25 are considered allowable.

The Prior Art James et al. US Patent Application Publication No. 2016/0205078 teaches a method for registering an IoT device with a DNS registry. The method can include obtaining, at a DNS server, an identifier, IP address, and a public key of an asymmetric key pair associated with the Io T device from a network gateway device that is in communication with the IoT device, wherein the asymmetric key pair is provisioned onto the IoT device and an associated private key stored within a memory of the IoT device at a time that IoT device is manufactured or during a predetermined time window after manufacturing; creating at least one DNS record for the Io T device; assigning a domain name associated with the internet protocol ("IP") address to the Io T device; storing the identifier, IP address, the domain name, and the public key in the at least one DNS record; and providing confirmation of the registration to the IoT device.

The Prior Art Loladia et al. US Patent Application Publication No. 10447683 teaches techniques for provisioning device-specific credentials to an Internet of Things 

The Prior Art Sachdeva et al. US Patent Application Publication No. 2007/0056025 teaches secure authentication of a user on a host computer to a web server including a security device acquiring trust or a security context from the web server. The security device is operable of providing an X.509 certificate to a browser plug-in on the host computer. The browser plug-in on the host computer performing authentication of the security device and in response providing user credentials to the security device. The security device performing authentication of the user and requests a security context from the web server. In response, the web server provides a security context to the security device. The security device delegates the web server trust by transmitting the context to the host computer and enabling the user to securely access resources on the web server.

The instant application is allowable over James et al., Loladia et al., and Sachdeva et al. described above, either singularly or in combination, due to the instant application teaching 

The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of “[A] method for mixed-mode cloud/on-premise secure communication, generating at the cloud-based service a unique name/pseudonym for the on- premise device, resolving with an accessible domain name system (DNS) service the unique name/pseudonym to a network address for the cloud-based service and transmitting the unique name to the on-premise device, cryptographically transmitting from the cloud-based service to the client web browser the information associated with the user relevant to the on-premise device; redirecting the client web browser to the network address associated with the unique name/pseudonym employed during the commissioning; attempting to connect with the client web browser to the unique name/pseudonym and conducting DNS resolution to resolve and identify an internet protocol (IP) address for the on- premise device if the IP address is not known; transmitting the digital certificate issued to the on-premise device during the commissioning to the client web browser, and cryptographically validating the digital certificate with the client web browser; and cryptographically validating data/claims/rights from the information associated with the user relevant to the on-premise device and permitting the user request, if data/claims/rights 

Therefore the claims of the instant application are allowable over the cited prior art.
[AltContent: textbox ()]
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439                                                                                                                                                                                                        


/JAHANGIR KABIR/Primary Examiner, Art Unit 2439